Order, Supreme Court, New York County (William Davis, J.), entered on or about January 14, 1993, which denied plaintiffs motion for summary judgment, declared that plaintiff is obligated to defend defendant Val-Blue Corp., doing business as Rascals, and dismissed the action, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiffs claim of negligent hiring and training alleges facts within the risk covered by the policy and outside the assault and battery exclusion (U.S. Underwriters Ins. Co. v Val-Blue Corp., 200 AD2d 449). Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.